Eustis, J.,

delivered the opinion of the court.
On the trial of this cause, and before the testimony of the defendant was closed, the defendant by his counsel prayed the court for leave to file a plea of compensation for the amount of a promissory note subscribed by the plaintiff; the court refused to allow the plea to be filed, and the counsel for the defendant excepted to the opinion of the court.
We think the judge erred. The article 367 of the Code of Practice, is imperative. Compensation may be pleaded at every stage of the proceedings : Provided, it be pleaded specially.
The judgment of the District Courtis, therefore, reversed, and the cause is remanded, with directions to the judge to allow the defendant to file his plea of compensation, as stated in the bill of exceptions, and that the appellee pay costs.